DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 2/14/2020.
Claims 1-66 have been cancelled.
Claims 67-96 are new.
Claims 67-96 have been examined and rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-72 and 83-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 71 and 83 recite in part: “…the formula includes dividing TBS0 + L2  by CI, rounding up to the nearest integer, and multiplying the result by C.” The underlined claim limitation is not clear, since it is not clear what is CI, making this limitation unclear and hence indefinite. 
Claims 72 and 84 recite in part: “…the formula includes dividing TBS0 + L2  by C*AI, rounding up to the nearest integer, and multiplying the result by C*A.” The C*AI, making this limitation unclear and hence indefinite.
For the sake of comparison with prior art, this limitation will be interpreted to mean - apply code block segmentation to DL signals, and a TBS is divided into multiple code blocks CBs.
The dependent claims 76 and 88 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons stated above, and by virtue of their dependency.

Claims 71-72 and 83-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite in part: “…the formula includes dividing TBS0 + L2  by CI, rounding up to the nearest integer, and multiplying the result by C.” The underlined claim limitation – specifically the limitation “CI” is not described in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 67, 70, 72-81, and 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-13 and 14 respectively of U.S. Patent No. 10,615,915B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because representative claim 67 of the instant application is generic to all that is recited in claim 1 of the patent. That is, claim 67 is anticipated by claim 1 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67, 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aalto (WO2009/053825A2).
Regarding Claim 67, Alto discloses a wireless transmitter comprising processing circuitry operable (see FIG. 8 page 7, a block diagram 800 of a turbo encoder/decoder/i.e. the transmitter; also see page 5, lines 13-14, Novel adaptive CRC encoding method is introduced to the transmitter) to: 
(see FIG. 6, page 6,  line 11, At step 610, transport block size is determined), the TBS determination using a formula accounting for cyclic redundancy check, CRC, bits (Examiners Note: Since the actual formula for determining the TBS is not claimed, the limitation “the TBS determination using a formula accounting for cyclic redundancy check, CRC, bits” has been interpreted to mean the TBS determination accounting for cyclic redundancy check, CRC, bits, based on this interpretation see page 6, lines 12-20, transport block CRC bits are computed with a CRC generator based on the transport block size being less than or greater than a threshold size); and 
transmit the transport block according to the determined TBS (see page 7, FIG. 8, turbo encoder/decoder/i.e. the transmitter with CRC encoding).

Regarding Claim 79, Alto discloses a method for use in a wireless transmitter (see page 5, lines 13-14, Novel adaptive CRC encoding method is introduced to the transmitter), the method comprising: 
determining a transport block size, TBS, for a transport block to be communicated between the wireless transmitter and a wireless receiver via a physical channel transmission (see FIG. 6, page 6,  line 11, At step 610, transport block size is determined), the TBS determination using a formula accounting for cyclic redundancy check, CRC, bits (Examiners Note: Since the  “the TBS determination using a formula accounting for cyclic redundancy check, CRC, bits” has been interpreted to mean the TBS determination accounting for cyclic redundancy check, CRC, bits, based on this interpretation see page 6, lines 12-20, transport block CRC bits are computed with a CRC generator based on the transport block size being less than or greater than a threshold size); and 
transmitting the transport block according to the determined TBS (see page 7, FIG. 8, turbo encoder/decoder/i.e. the transmitter with CRC encoding).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68, 80, 91-96 are rejected under 35 U.S.C. 103 as being unpatentable over Aalto in view of Yang (US20170208581A1).
Regarding Claims 68, 80, 92, 95, Alto does not disclose details regarding: wherein the CRC bits include at least one of transport block CRC bits and code segmentation CRC bits.  
 see FIG. 7, para 69, After performing transport block (TB) CRC attachment, code block segmentation and code block CRC attachment are performed.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, to include code segmentation CRC bits as taught by Yang, to fragment a large transport block into smaller code blocks.

Regarding Claim 91, Alto discloses 
receive a wireless signal via a physical channel transmission from a wireless transmitter, the wireless signal corresponding to a transport block (see FIG. 7. page 6, lines 24-27, a method 700 for handling adaptively CRC encoded transport blocks, implemented in a CRC checker of a decoder. At step 710, a transport block is received); 
determine a transport block size, TBS (see FIG. 6, page 6,  line 11, At step 610, transport block size is determined), using a formula accounting for cyclic redundancy check, CRC, bits (Examiners Note: Since the actual formula for determining the TBS is not claimed, the limitation “the TBS determination using a formula accounting for cyclic redundancy check, CRC, bits” has been interpreted to mean the TBS determination accounting for cyclic redundancy check, CRC, bits, based on this interpretation, see page 6, lines 28-33, CRC checking of the transport block based on a first CRC generator is performed at step 715 when the transport block size is less than or equal to a predetermined threshold. CRC checking code blocks of the transport block based on the first CRC generator is performed at step 720 when the transport block size is greater than the predetermined threshold)); and 
decode the wireless signal to obtain the transport block (see page 6, line 2, If all of the code blocks pass, the transport block CRC is checked/i.e. decoded).  
Aalto does not disclose the underlined limitation: a wireless receiver comprising processing circuitry.
Yang discloses these limitations: see FIG. 17, user equipment with its processing circuitry.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, so that the reception processing is disclosed, as taught by Yang, so as to get a complete view of the communications system.

Regarding Claims 93, 96, Alto does not disclose details regarding: the formula is based on an approximate transport block size, TBS0, a number of code blocks, C, at least one of a number of CRC bits attached to the transport block, L2, and a number of CRC bits added to each of the C code blocks, L3.  
Yang discloses this limitation: see FIG. 7, para 69, After performing transport block (TB) CRC attachment/i.e. L2, code block segmentation and code block CRC/i.e. L3 attachment are performed.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, to include code segmentation CRC bits as taught by Yang, to fragment a large transport block into smaller code blocks.

Regarding Claim 94, Alto discloses method for receiving 
receiving a wireless signal via a physical channel transmission from a wireless transmitter, the wireless signal corresponding to a transport block (see FIG. 7. page 6, lines 24-27, a method 700 for handling adaptively CRC encoded transport blocks, implemented in a CRC checker of a decoder. At step 710, a transport block is received); 
determining a transport block size, TBS (see FIG. 6, page 6,  line 11, At step 610, transport block size is determined), using a formula accounting for cyclic redundancy check, CRC, bits (Examiners Note: Since the actual formula for determining the TBS is not claimed, the limitation “the TBS determination using a formula accounting for cyclic redundancy check, CRC, bits” has been interpreted to mean the TBS determination accounting for cyclic redundancy check, CRC, bits, based on this interpretation, see page 6, lines 28-33, CRC checking of the transport block based on a first CRC generator is performed at step 715 when the transport block size is less than or equal to a predetermined threshold. CRC checking code blocks of the transport block based on the first CRC generator is performed at step 720 when the transport block size is greater than the predetermined threshold)); and 
decoding the wireless signal to obtain the transport block (see page 6, line 2, If all of the code blocks pass, the transport block CRC is checked/i.e. decoded).  
Aalto does not disclose the underlined limitation: a wireless receiver comprising processing circuitry.
Yang discloses these limitations: see FIG. 17, user equipment with its processing circuitry.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, so that the reception processing is disclosed, as taught by Yang, so as to get a complete view of the communications system.

Claims 69, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Aalto in view of Xu (US20180123847A1).
Regarding Claims 69, 81, Alto does not disclose details regarding: the formula is based on an approximate transport block size, TBS0, a number of code blocks, C, at least one of a number of CRC bits attached to the transport block, L2, 
In the same field of endeavor, Xu discloses these limitations: see para 241, The reference unit/i.e. to determine the packet length for TBS computation, may be further configured to obtain the size B of the TB and the length L of the CRC of each code block, and determine, based on a following formula: K=B X (Ncb / Ntb) + L; where B is the size of the TB, and L is the length of the CRC/i.e. CRC bits attached to the transport block.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, so that the TBS determination is made using a formula accounting for cyclic redundancy check, CRC bits as taught by Xu, for using code block division for a system having a high requirement on the time delay (see Xu, para 10).  

Claims 73 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Aalto in view Takeda in view of Xu (US20180123847A1).
Regarding Claims 73, 85, Alto does not disclose details regarding: the formula includes determining C based on dividing TBS0 plus L2 by Z minus L3, and rounding up to the nearest integer.  
In the same field of endeavor, Xu discloses these limitations: see para 198, the TB having a length greater than the maximum information packet length may be divided into two or more code blocks according to the obtained division related parameter, the hardware parameter and the determined maximum information packet length; further at paragraphs 202-205, The number C of divided code blocks may be determined according to the size B of the TB, the length L of the CRC of each code block and the maximum information packet length Kmax. The code block division may be performed according to the determined information packet length of each code block. The number C of divided code blocks may be determined based on a following formula: rounding (C = B / (Kmax – L)); When the size B of the TB is able to be divided evenly by (Kmax-L) or the number C of code blocks, the information packet length of each code block may be B/C.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Aalto and Takeda, so that the TBS determination using a formula accounting for cyclic redundancy check, CRC bits as taught by Xu, for using code block division for a system having a high requirement on the time delay (see Xu, para 10).


Claims 70-72, 75-77, 82-84, 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over Aalto in view of Takeda (US20200136783A1).
Regarding Claims 70, 82, Alto does not disclose details regarding: the formula is based on a comparison of TBS0 plus a number of CRC bits attached to the transport block with a threshold size, Z.  
Takeda disclose this limitation: see para 33, Referring to FIG. 2, if a TB (an information bit sequence including CRC bits), to which CRC (Cyclic Redundancy Check) bits are appended, exceeds a predetermined threshold, this TB is segmented into a plurality of segments.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, to 

Regarding Claims 71, 83, Alto does not disclose details regarding: when TBS0 plus a number of CRC bits attached to the transport block is greater than the threshold size, Z, the formula includes dividing TBS0 + L2 by C1, rounding up to the nearest integer, and multiplying the result by C. 
Examiners Note: Please refer to the claim interpretation above with reference to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection. Based on this interpretation, Takeda discloses this limitation: see para 112, when the TBS exceeds a predetermined threshold, the control section 310 (FIG. 10 of the wireless transmitter) applies code block segmentation to DL signals, whereby a TBS is divided into multiple CBs. To be more specific, the control section controls the transmission signal generation section 302 to perform coding and rate matching per CB, and control the mapping section 303 to map CWs, in which individual CBs are concatenated. Also, when the TBS exceeds a predetermined threshold, the control section 301 may apply code block segmentation to UL signals.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, to determine if TBS0 plus a number of CRC bits attached to the transport block with 

Regarding Claims 72, 84, Alto does not disclose details regarding: when TBS0 plus a number of CRC bits attached to the transport block is greater than the threshold size, Z, the formula includes dividing TBS0 + L2 by C*AI, rounding up to the nearest integer, and multiplying the result by C*A, where A is a constant.  
Examiners Note: Please refer to the claim interpretation above with reference to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection. Based on this interpretation, Takeda discloses this limitation: see para 112, when the TBS exceeds a predetermined threshold, the control section 310 (FIG. 10 of the wireless transmitter) applies code block segmentation to DL signals, whereby a TBS is divided into multiple CBs. To be more specific, the control section controls the transmission signal generation section 302 to perform coding and rate matching per CB, and control the mapping section 303 to map CWs, in which individual CBs are concatenated. Also, when the TBS exceeds a predetermined threshold, the control section 301 may apply code block segmentation to UL signals.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Aalto, to determine if TBS0 plus a number of CRC bits attached to the transport block with a threshold, as taught by Takeda, to determine if the transport block needs segmentation.

Regarding Claims 75-76, 87-88, Alto discloses when TBS0 plus a number of CRC bits attached to the transport block is less than the threshold size, Z, the formula includes calculating A*ceil(TBS0/A) for a constant A.  
Examiners Note: Using BRI consistent with the specification, the limitation: “the formula includes calculating A*ceil(TBS0/A) for a constant A, wherein A is one of 1 and 8” has been interpreted to mean: using a constant to multiply is a design choice. Based on this interpretation, see FIG. 5, if TBS is less than a threshold, adding CRC-B; also see page 6, lines 12-13, transport block CRC bits are computed with a first CRC generator when the transport block size is less than or equal to a predetermined threshold.

Regarding Claims 77, 89, Alto discloses: L2 is 24, L3 is 24; and Z is one of 3840 and 8448.  
Examiners Note: Using BRI consistent with the specification, the limitation: L2 is the number of CRC bits attached to the TB, and L3 is the number of CRC bits attached to the code blocks CB, Z is the threshold TBS; and L2 is 24, L3 is 24; and Z is one of 3840 and 8448 has been interpreted to mean: CRC checking with proper chosen length. Based on this interpretation, see pages 1-2, lines 5-20, large amount of data bits are transmitted at a time in a unit of a transport block (TB). Since it is impractical to implement turbo codecs of large block lengths, it is necessary to divide a large TB into multiple small units called code blocks (CB). CRC checking with properly chosen length remains the simplest and most reliable approach… Since each CB is turbo encoded and decoded independently, it is hence necessary to attach CRC bits to each CB. With these attachments, it becomes possible to check the correctness of a CB after each turbo decoding iteration. If a CB is found to be correct, turbo decoding for the CB can be stopped and the decoder can proceed to process the next CB… Since error misses could happen in any of the multiple CBs, the undetected error performance of the TB as a whole increases linearly with the number of CBs. It is hence necessary to introduce a second check on the TB to ensure data integrity. This two-level CRC structure is illustrated in FIG. 3. That is, a TB level CRC is first calculated using generator CRC-24B; also see page 3, the TB size threshold is predetermined.

Claims 74, 86 are rejected under 35 U.S.C. 103 as being unpatentable over Aalto in view of Xu in view of Kim (US20140153484A1).
Regarding Claims 74, 86, Alto in view of Xu does not disclose details regarding: the formula includes determining the TBS by subtracting L2.  
In the same field of endeavor, Kim discloses this limitation: see para 167, If the transport block is segmented into the single code block, the size of transport block may be a value obtained by subtracting a CRC bit size from the turbo code internal interleaver size/i.e. representing L2. If the transport block is segmented into the multiple code blocks, the size of transport block may be a value obtained by subtracting a CRC bit size from a value obtained by multiplying a size of each code block by the number of segmented code blocks. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Aalto and Xu, to determine TBS by subtracting L2, as taught by Kim, to determine the size of transport block may be determined according to whether one transport block is segmented into a single code block or multiple code blocks (see Kim, para 167).

Claims 78, 90 are rejected under 35 U.S.C. 103 as being unpatentable over Aalto in view of Meng (EP3200374A1).
Regarding Claims 78, 90, Alto does not disclose details regarding: the formula includes determining TBS0 based on available transmission resources by determining the approximate transport block size based on a number of symbols available for transmission and a lookup table.  
Meng discloses this limitation:  see para 25, the network may construct a lookup table for a plurality of TB sizes with a plurality of shortened subframe sizes, a plurality of number of resource blocks in the frequency domain. That is, the network may determine the second TB size according to a relation between the second TB size and at least one of the shortened subframe size, the number of resource blocks in the frequency domain and an index for the MCS of the encoded UL data in the lookup table.
(see Meng, para 4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DEEPA BELUR/Primary Examiner, Art Unit 2472